

113 S1618 RS: Enhanced Security Clearance Act of 2013
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 610113th CONGRESS2d SessionS. 1618[Report No. 113–283]IN THE SENATE OF THE UNITED STATESOctober 30, 2013Ms. Collins (for herself, Mrs. McCaskill, Ms. Ayotte, Ms. Heitkamp, Mrs. Boxer, Mrs. Shaheen, Ms. Landrieu, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 2, 2014Reported by Mr. Carper, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo enhance the Office of Personnel Management background check system for the granting, denial, or
			 revocation of security clearances or access to classified information of
			 employees and contractors of the Federal Government.1.Short titleThis Act may be cited as the Enhanced Security Clearance Act of 2013.2.Office of Personnel Management enhanced security clearance system(a)In generalPart III of title 5, United States Code, is amended by adding at the end the following:JOffice of Personnel Management enhanced security clearance system110Office of Personnel Management enhanced security clearance systemSec. 11001. Office of Personnel Management enhanced security clearance system.11001.Office of Personnel Management enhanced security clearance system.(a)DefinitionsIn this section—(1)the term agency has the meaning given that term in section 3001 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341);(2)the term consumer reporting agency has the same meaning given that term in section 603 of the Fair Credit Reporting Act (15 U.S.C.
			 1681a);(3)the term covered individual means an individual who is being considered for, or has been, appointed to a position	as an
			 employee or contractor of an agency that requires its occupant to have
			 access to classified information;(4)the term enhanced security clearance system means the database established by the Director of the Office of Personnel Management under section
			 3001(e) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (50 U.S.C. 3341(e)), including the enhancements thereto required under
			 this section; and(5)the term major consumer reporting agency means a major consumer reporting agency as determined by the Director of the Office of Personnel
			 Management.(b)Enhanced security clearance systemNot later than 1 year after the date of enactment of the Enhanced Security Clearance Act of 2013, the Director of the Office of Personnel Management shall implement the enhanced security
			 clearance system.(c)Comprehensiveness(1)Sources of informationThe enhanced security clearance system shall integrate information obtained from various sources,
			 including government, publically available, and commercial data sources,
			 the major consumer reporting agencies, and social media.(2)Types of informationInformation obtained and integrated from sources described in paragraph (1) shall include—(A)information relating to any criminal or civil legal proceeding to which the covered individual is
			 or becomes a party or witness;(B)financial information relating to the covered individual, including information relating to—(i)any bankruptcy proceeding of the covered individual;(ii)any lien against  property of the covered individual;(iii)credit reports from the major consumer reporting agencies relating to the covered individual;(iv)mortgage fraud engaged in by the covered individual;(v)high-value assets, including financial assets, obtained by the covered individual from an unknown
			 source; and(vi)bank accounts and the bank account balances of the covered individual;(C)associations, past or present, of the covered individual with any individual or group that may
			 suggest ill intent, vulnerability to blackmail, compulsive behavior,
			 allegiance to another country, or change in ideology of the covered
			 individual;(D)public information, including news articles or reports, that includes derogatory information about
			 the covered individual;(E)information posted on any social media website or forum that may suggest ill intent, vulnerability
			 to blackmail, compulsive behavior, allegiance to another country, or
			 change in ideology of the covered individual; and(F)data maintained on any terrorist or criminal watch list maintained by any agency, State or local
			 government, or international organization, including any such list
			 maintained by—(i)the Office of Foreign Assets Control of the Department of the  Treasury;(ii)the Federal Bureau of Investigation; and(iii)the International Criminal Police Organization.(3)Wealth indicatorThe enhanced security clearance system shall have the ability to provide a wealth indicator for a
			 covered individual about whom	the major credit reporting agencies have
			 little or no information.(4)Past contactsThe enhanced security clearance system shall have the ability to provide the contact information of
			 family members and present and former associates, co-habitants, and
			 neighbors of the covered individual that has not been provided by the
			 covered individual.(d)Reviews of security clearances and access(1)Reviews(A)In generalNot less than 2 times every 5 years, the Director of the Office of Personnel Management, using the
			 enhanced security clearance system, shall review the accuracy and
			 comprehensiveness of information relating to the security clearance or
			 access to classified information of each covered individual who is
			 appointed to a position that requires its occupant to have such security
			 clearance or access.(B)Individual reviewsA review of the information relating to the security clearance or access to classified information
			 of a covered individual under subparagraph (A) may not be conducted until
			 after the end of the 120-day period beginning on the date such covered
			 individual receives the required notification under paragraph (4).(2)Reporting resultsThe Director of the Office of Personnel Management shall—(A)notify the agency that employs or contracts a covered individual if a review under paragraph (1)
			 finds information pertinent to the revocation of the security clearance or
			 access to classified information of the covered individual; and(B)provide such information to the agency.(3)Active security clearances and accessEach agency that employs or contracts a covered individual who has an active security clearance or
			 access to classified information shall provide the names of such
			 individuals to the Director of the Office of Personnel Management at
			 intervals determined appropriate by the Director of the Office of
			 Personnel Management.(4)Information for covered individualsThe Director of the Office of Personnel Management, in consultation with the head of each agency
			 that employs or contracts with covered individuals who have an active
			 security clearance or access to classified information, shall ensure that
			 each such individual is adequately advised of what types of information
			 the individual is required to report to the head of the agency that may be
			 pertinent to the continuation of the security clearance or access to
			 classified information of the individual.(5)LimitationNothing in this subsection shall be construed as requiring  increased consideration of information
			 relating to  minor financial or mental health issues of a covered
			 individual in evaluating the security clearance or access to classified
			 information of such individual.(e)CustomizationAn agency may provide to the Director of the Office of Personnel Management specific parameters,
			 including specifications relating to the types of information to be
			 monitored by the enhanced security clearance system, to create a method
			 for evaluating the potential risk posed by a covered individual based on
			 the position to which the covered individual is being considered for
			 appointment or has been appointed.(f)Individuals under investigation(1)Requirements for Inspector GeneralThe Inspector General of each agency shall—(A)maintain a list of each individual employed by or contracted with the agency who—(i)has an active security clearance or access to classified information; and(ii)is the subject of a completed investigation by the Director of the Office of Personnel Management
			 or such Inspector General; and(B)provide the list required under subparagraph (A) to the Director of the Office of Personnel
			 Management upon request.(2)Requirements for Director of the Office of Personnel ManagementThe Director of the Office of Personnel Management shall—(A)request the list required under paragraph (1)(A) before any notification under subsection
			 (d)(2)(A); and(B)include in any notification regarding a covered individual under subsection (d)(2)(A) information
			 indicating that the covered individual is included on a list maintained
			 under paragraph (1)(A).(g)AuditBeginning 2 years after the date of implementation of the enhanced security clearance system under
			 subsection (b), the Inspector General of the Office of Personnel
			 Management shall conduct an audit of the enhanced security clearance
			 system to assess the effectiveness of the enhanced security clearance
			 system, and its fairness to covered individuals..(b)Funding from the revolving fund of the Office of Personnel ManagementSection 1304(e)(1) of title 5, United States Code, is amended by inserting implementation of the enhanced security clearance system under section 11001 and after including.(c)Amendment to the Fair Credit Reporting ActSection 603(d) of the Fair Credit Reporting Act (15 U.S.C. 1681a(d)) is amended—(1)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking paragraph (3) and inserting paragraphs (3) and (4);(B)in subparagraph (C), by striking or at the end;(C)in subparagraph (D), by striking the period and inserting ; or; and(D)by adding at the end the following:(E)any communication made in connection with the granting, denial, review, or revocation of a Federal
			 security clearance or access to classified information of a covered
			 individual (as that term is defined in section 11001 of title 5, United
			 States Code), if that communication is made to—(i)an agency (as that term is defined in section 3001 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341)); or(ii)an authorized contractor or subcontractor of the Federal Government.; and(2)by adding at the end the following:(4)Communications relating to Federal security clearances and access to classified informationThe exclusion under paragraph (2)(E) shall not apply with respect to information originating from a
			 major consumer reporting agency (as that term is defined in section 11001
			 of title 5, United States Code) relating to a credit account or the credit
			 history of a covered individual (as that term is defined in section 11001
			 of title 5, United States Code)..(d)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by adding at the end
			 following:Subpart J—Office of Personnel Management Enhanced Security Clearance System110.Office of Personnel Management Enhanced Security Clearance System 11001.1.Short titleThis Act may be cited as the
		  Enhanced Security Clearance Act of 2014.2.Enhancing government personnel security programs(a)DefinitionsIn this section—(1)the term covered individual means an individual who has been determined eligible for access to classified information or
			 eligible to hold a sensitive position; and(2)the term periodic reinvestigations  means investigations conducted periodically, with a frequency as required by the Director of
			 National Intelligence, for the purpose of updating a previously completed
			 background
			 investigation.(b)Resolution of backlog of overdue periodic reinvestigations(1)In generalThe Director of National Intelligence shall develop and implement a plan to eliminate the backlog
			 of overdue periodic reinvestigations of covered individuals.(2)RequirementsThe plan developed under paragraph (1) shall—(A)use a risk-based approach to—(i)identify high-risk populations; and(ii)prioritize reinvestigations that are due or overdue to be conducted; and(B)use random automated record checks of covered individuals that shall include all covered
			 individuals in the pool of individuals subject to a one-time
			 check.(c)Enhanced security clearance programsPart III of title 5, United States Code, is amended by adding at the end the following:JEnhanced personnel security programs110Enhanced personnel security programsSec. 11001. Enhanced personnel security programs.11001.Enhanced personnel security programs(a)DefinitionsIn this section—(1)the term agency has the meaning given that term in section 3001 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341);(2)the term consumer reporting agency has the meaning given that term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a);(3)the term covered individual means an individual who has been determined eligible for access to classified information or
			 eligible to hold a sensitive position;(4)the term enhanced personnel security program means a program implemented by an agency at the direction of the Director of National Intelligence
			 under subsection (b); and(5)the term periodic reinvestigations means investigations conducted periodically, with a frequency as required by the Director of
			 National Intelligence, for the purpose of updating a previously completed
			 background
			 investigation.(b)Enhanced Personnel Security ProgramThe Director of National Intelligence shall direct each agency to implement a program to provide
			 enhanced security review of covered individuals—(1)in accordance with this section; and(2)not later than the earlier of—(A)the date that is 5 years after the date of enactment of the Enhanced Security Clearance Act of 2014; or(B)the date on which the backlog of overdue periodic reinvestigations of covered individuals is
			 eliminated, as determined by the Director of National Intelligence.(c)Comprehensiveness(1)Sources of informationThe enhanced personnel security program of an agency shall integrate relevant information from
			 various sources, including government, publicly available, and commercial
			 data sources,	consumer reporting agencies, social media, and such other
			 sources as determined by the Director of National Intelligence.(2)Types of informationInformation obtained and integrated from sources described in paragraph (1) may include—(A)information relating to any criminal or civil legal proceeding;(B)financial information relating to the covered individual, including the credit worthiness of the
			 covered individual;(C)public information, including news articles or reports, that includes relevant security or
			 counterintelligence information about the covered individual;(D)publicly available electronic information, to include relevant security or
			 counterintelligence information on any social media website or forum, that
			 may suggest ill intent, vulnerability to blackmail, compulsive behavior,
			 allegiance to another country, change in ideology, or any other
			 information that may suggest the covered individual lacks good judgment,
			 reliability or trustworthiness; and(E)data maintained on any terrorist or criminal watch list maintained by any agency, State or local
			 government, or international organization.(d)Reviews of covered individuals(1)Reviews(A)In generalThe enhanced personnel security program of an agency shall require that, not less than 2 times
			 every 5 years, the head of the agency shall conduct or request the conduct
			 of automated record checks and checks of information from sources under
			 subsection (c) to ensure the continued eligibility of each covered
			 individual employed by the agency or a contractor of the agency, unless
			 more frequent
			 reviews of automated record checks and checks of information from sources
			 under subsection (c) are conducted on the
			 covered individual.(B)Scope of reviewsExcept for a covered individual who is subject to more frequent reviews to ensure the continued
			 eligibility of the covered individual, the reviews under subparagraph (A)
			 shall consist of random or aperiodic checks of covered individuals, such
			 that each covered individual is subject to at least 2 reviews during the
			 5-year period beginning on the date on which the agency implements the
			 enhanced personnel security program of an agency, and during each 5-year
			 period thereafter.(C)Individual reviewsA review of the information relating to the continued eligibility of a covered individual under
			 subparagraph (A) may not be conducted until after the end of the 120-day
			 period beginning on the date the covered individual receives the
			 notification required under paragraph (3).(2)ResultsThe head of an agency shall take appropriate action if a review under paragraph (1) finds relevant
			 information that may affect the continued eligibility of a covered
			 individual.(3)Information for covered individualsThe head of an agency shall ensure that each covered individual employed by the agency or a
			 contractor of the agency is adequately advised of the types of relevant
			 security or
			 counterintelligence information the covered individual is required to
			 report to the head of the agency.(4)LimitationNothing in this subsection shall be construed to affect the authority of an agency to determine
			 the appropriate weight to be given to information relating to a covered
			 individual
			 in evaluating the continued eligibility of the covered individual.(5)Guidance for minor financial or mental health issuesThe
			 Director of National Intelligence shall issue guidance defining minor
			 financial or mental health issues, in accordance with this section and any
			 direction from the President.(6)Authority of the PresidentNothing in this subsection shall be
			 construed as limiting the authority of the President to direct or
			 perpetuate periodic reinvestigations of a more comprehensive nature or to
			 delegate the authority to direct or perpetuate such reinvestigations.(e)Audit(1)In generalBeginning 2 years after the date of implementation of the enhanced personnel security program  of
			 an agency under subsection (b), the Inspector General of the agency shall
			 conduct at least 1 audit to assess the effectiveness and fairness,
			 which shall be determined in accordance with performance measures and
			 standards established by the
			 Director of National Intelligence, to covered individuals of the enhanced
			 personnel security program of the agency.(2)Submissions to the DNIThe results of each audit conducted under paragraph (1) shall be submitted to the Director of
			 National Intelligence to assess the effectiveness and fairness of the
			 enhanced personnel security programs across the Federal Government..(d)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by adding at the end
			 following:Subpart J—Enhanced personnel security programs110. Enhanced personnel security programs11001.Amend the title so as to read: A bill to enhance background checks for the granting, denial, or revocation of eligibility
			 for access to classified information for employees and contractors of the
			 Federal Government, or eligibility to hold a sensitive position for
			 Federal employees..December 2, 2014Reported with an amendment and an amendment to the title